Citation Nr: 0831301	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-01 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date prior to September 9, 2004 
for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2005 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran was scheduled for a personal hearing in April 
2008.  He failed to report for the hearing, without good 
cause shown.  The Board construes his failure to report for 
the hearing as a withdrawal of his hearing request.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran's claim for entitlement to service connection 
for tinnitus was received by VA on September 8, 2004; there 
is no evidence of any earlier formal or informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 8, 
2004, for the award of service connection for tinnitus have 
not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.114, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled.

In a October 2005 determination, the RO awarded service 
connection for tinnitus and assigned an effective date of 
September 8, 2004 for the award.  Thereafter, the veteran 
disagreed the effective date assigned.  He was notified of 
the provisions of the VCAA by the RO in correspondence dated 
in March 2006.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his earlier effective date claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a statement of the case was issued in 
October 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Dingess v. Nicholson, 19 
Vet. App. 473 (2006), and Mayfield v. Nicholson (Mayfield 
III), 07-7130 (Fed. Cir. September 17, 2007).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence. A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant private and VA treatment records pertaining to his 
claimed disability have been obtained and associated with his 
claims file.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Law and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007). 

VA regulations also provide that the terms claim and 
application mean a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit. See 38 
C.F.R. § 3.1(p) (2007).  Generally, the date of receipt of a 
claim is the date on which a claim, information, or evidence 
is received by VA.  38 C.F.R. See § 3.1(r) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a) (2007).  The Court 
has also held that VA is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).

For claims awarded or increased pursuant to a liberalizing 
law, or a liberalizing VA issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  If a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  See 38 C.F.R. § 3.114 (2007).

Factual Background and Analysis

Received in April 1969 was the veteran's application for 
service connection for a nose fracture.  The application made 
no mention of tinnitus or even a generalized hearing loss.   

The next application filed by the veteran was for service 
connection for several disabilities noted in an application 
received by the RO on September 8, 2004.  The veteran's 
actual application for service connection for tinnitus was 
received in December 2004. 

Following an August 2005 VA audiometric examination, the 
examiner concluded that it was at least as likely as not that 
the veteran's military noise exposure was a contributing 
factor in his hearing loss.  Thereafter, a rating action in 
October 2005 granted service connection for tinnitus.  

Based upon the evidence of record, the Board finds an 
effective date earlier than September 8, 2004, for the award 
of service connection for tinnitus is not warranted. There is 
no evidence of a formal or informal claim for tinnitus 
earlier than September 8, 2004.  In fact, the medical 
evidence demonstrates the veteran's tinnitus was first 
diagnosed in August 2005.

The veteran alleges that the effective date for this award 
should date back to one year prior to the date his claim was 
filed pursuant to a "liberalizing regulation".  In support 
of his claim, he submitted a copy of a rating action for 
another veteran dated in November 1999.  In that instance, 
that veteran's claim was filed during a time period when 
regulations addressing tinnitus were revised, thus allowing 
for the award of an earlier effective date, because that 
claim was awarded pursuant to a liberalizing regulation.  In 
the present case, the claim was not filed at a time when the 
law on tinnitus was being revised.  As such, there was no 
liberalizing regulation in play which would effect the 
veteran's claim.  Therefore there is no basis for the award 
of an earlier effective date.  


ORDER

An effective date prior to September 8, 2004, for the award 
of service connection for tinnitus is denied



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


